

	

		III

		109th CONGRESS

		1st Session

		S. RES. 279

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize testimony in State of

		  Mississippi v. Edward Statecum.

	

	

		Whereas, in the case of State of Mississippi v. Edward

			 Statecum, Case No. M051648, pending in Municipal Court in the City of

			 Clarksdale, Mississippi, testimony has been requested from Kim Coalter, an

			 employee in the office of Senator Thad Cochran;

		Whereas, by the privileges of the Senate of the United

			 States and rule XI of the Standing Rules of the Senate, no evidence under the

			 control or in the possession of the Senate may, by the judicial or

			 administrative process, be taken from such control or possession but by

			 permission of the Senate; and

		Whereas, when it appears that evidence under the control

			 or in the possession of the Senate may promote the administration of justice,

			 the Senate will take such action as will promote the ends of justice consistent

			 with the privileges of the Senate: Now, therefore, be it

		

	

		That Kim Coalter is authorized to

			 testify in the case of State of Mississippi v. Edward Statecum, except

			 concerning matters for which a privilege should be asserted.

		

